DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior Art US 2016/0121749 (Mensah-Brown) teaches: 
a direct current (DC)-DC converter (Fig. 1 DC/DC converter 24) [0012-0014] for a vehicle (Fig. 1 vehicle 10) [0011] for converting a first voltage output by a first battery (Fig. 1 traction battery 20 ie. first battery output power at first voltage) [0012] to a second voltage output by a second battery (Fig.l auxiliary battery 22 output second voltage) [0012], the DC-DC converter comprising:
a transformer (Fig. 1 transformer 32) [0013] comprising a primary coil (Fig. 1 coil 30 is primary coil) and a secondary coil (Fig. 1 coil 28 is secondary coil),
the primary coil being connected to the first battery (Fig. 1 primary coil 30 is connected to traction battery 20 ie. first battery) [0013],
the secondary coil being connected to the second battery (Fig. 1 secondary coil 28 is connected to auxiliary battery 22 ie. second battery) [0016],
wherein the transformer is configured to transform the first voltage to the second voltage (Fig. 1 transformer 32 transforms the voltage from first battery to rectifying switches 34, 36 and diodes)


at least one switch configured to control a first current input to the transformer from the first
battery (Fig. 1 switches 38, 40, 42, 44 that control the first current input to the transformer 32 from the first battery 20) [0013-0014];
at least one rectifying diode configured to rectify an alternate current (AC) output from the transformer (Fig. 1 switches 34 and 36 with the accompanying diodes convert the AC output of the transformer 32 to DC output for the battery 22) [0010, 0013].

However, Mensah-Brown does not teach wherein the snubber circuit comprises a plurality of diodes connected in series to one another, an inductor connected in series to the plurality of diodes, and at least one capacitor connected in parallel with the plurality of diodes, 
wherein the plurality of diodes comprises a first diode, a second diode, and a third diode connected in series to one another, and
wherein the at least one capacitor comprises a first capacitor and a second capacitor, the first capacitor being connected in parallel with the second diode and the third diode. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836